EXHIBIT A - JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G filed herewith (and any amendments thereto), is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) (1) under the Securities Exchange Act of 1934, as amended, on behalf of each such person. Dated: February 13, 2013 LEHMAN BROTHERS HOLDINGS INC. By: /s/William Fox Name:William Fox Title:Executive Vice President and Chief Financial Officer LEHMAN ALI INC. By: /s/ William Fox Name:William Fox Title:Executive Vice President and Chief Financial Officer LB I GROUP INC. By: /s/ William Fox Name:William Fox Title:Executive Vice President and Chief Financial Officer 10
